Citation Nr: 0948170	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed 
as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for a prostate 
disorder, originally claimed as prostated, claimed as a 
residual of exposure to Agent Orange.

3.  Entitlement to service connection for a skin disorder of 
the feet.

4.  Entitlement to service connection for glaucoma, claimed 
as a residual of exposure to Agent Orange.

5.  Entitlement to service connection for a lower back 
disorder.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's service connection 
claims.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  The Veteran does not currently have a diagnosis of 
diabetes.

3.  Although the Veteran has been diagnosed with prostate 
infections, and benign prostatic hypertrophy, the currently 
diagnosed prostate disorders are not on the list of diseases 
presumptively associated with herbicide exposure.

4.  There is no competent evidence to show that the Veteran's 
current prostate disorder is the direct result of his 
military service.

5.  Although the Veteran has been diagnosed with tinea pedis, 
onychomychosis, and atopic dermatitis, none of these skin 
disorders are on the list of diseases presumptively 
associated with herbicide exposure.

6.  There is no competent evidence to show that the Veteran's 
current skin disorders of the feet are the direct result of 
his military service.

7.  Although the Veteran has been diagnosed with glaucoma, 
glaucoma is not on the list of diseases presumptively 
associated with herbicide exposure.

8.  There is no competent evidence to show that the Veteran's 
current glaucoma is the direct result of his military 
service.

9.  The Veteran does not have a current diagnosis of a low 
back disorder.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).

2.  The Veteran's prostate disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2009).

3.  The Veteran's skin disorders of the feet were not 
incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).

4.  The Veteran's glaucoma was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2009).

5.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in June 2007.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the October 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error. 

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, a VA medical 
examination regarding the Veteran's diabetes claim, and 
private medical evidence as identified by the Veteran.  The 
Veteran has submitted personal statements.  The Veteran has 
not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims for a prostate disorder, 
a skin disorder of the feet, glaucoma, or a lower back 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
However, the standards of McLendon are not met in reference 
to these issues.  Under McLendon v. Nicholson, 20 Vet. App. 
79, 82 (2006), in a disability compensation (service 
connection) claim, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The evidence 
indicates that the Veteran's prostate disorder, skin disorder 
of the feet, and glaucoma began many years after service.  
Further, there is neither medical evidence demonstrating that 
any current disorder on appeal, including a lower back 
disorder, is linked to service, nor credible evidence of 
continuity of symptomatology of any of these disorders during 
or since service.  As service and post-service medical 
records provide no basis to grant the claims, and in fact 
provide evidence against the claims, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Diabetes

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Diabetes mellitus is associated with 
herbicide exposure for purposes of this presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The above diabetes must have become manifest to a degree of 
10 percent or more at any time after the last date on which 
the Veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran contends that he currently experiences diabetes 
as a result of exposure to Agent Orange or other toxic 
herbicide agent during his military service, and in 
particular while stationed in Vietnam.  See the Veteran's 
April 2008 substantive appeal (VA Form 9).  The Veteran's DD 
Form 214 indicates that the Veteran served from May 1970 to 
December 1971 in the Army as light weapons infantry.  In 
addition, the National Personnel Records Center (NPRC) has 
confirmed that the Veteran served in Vietnam.  On this basis, 
it is presumed he was exposed to a herbicide agent - such as 
Agent Orange, while there.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).

However, the first requirement for a service-connection claim 
- on either a direct or presumptive basis -is the existence 
of a current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

In regards to his diabetes, the Veteran has provided the AOJ 
with a private treatment record dated in May 2007 by M. 
Weiss, MD.  The record appears to indicate in the 
"assessment and plan" section that the Veteran has been 
diagnosed with diabetes mellitus; however, the record also 
states that the Veteran "was recently told at the VA 
hospital that he might have diabetes."  As such, the record 
is ambiguous in that Dr. Weiss's record indicates either that 
the Veteran has been diagnosed with diabetes or that the 
Veteran has merely reported having been told that he might 
have diabetes.  Further, there is nothing in the record 
provided by Dr. Weiss to indicate that the Veteran has been 
tested or treated for diabetes.  As such, a medical history 
provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his/her opinion affects the weight or 
credibility of the evidence).  Therefore, the Board 
interprets the record provided by Dr. Weiss only to indicate 
that the Veteran may have diabetes, not that he currently 
experiences diabetes.  The Veteran has also indicated, in his 
May 2007 claim and elsewhere, that he currently experiences 
diabetes.  However, there is no evidence presented that the 
Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See 
Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  

Finally, the Veteran was provided with a September 2007 VA 
medical examination for the purpose of assessing the nature 
and etiology of the Veteran's alleged diabetes.  After a 
review of the Veteran's medical history, the VA medical 
examiner noted that tests had indicated "impaired glucose 
tolerance;" however, the Veteran did "not restrict his diet 
in any way," nor did the Veteran have any "physician 
prescribed restrictions on strenuous activity to prevent 
hypoglycemic reactions," or any "medications for 
diabetes."  The VA medical examiner concluded that the 
Veteran has "impaired glucose tolerance with elevated 2 hour 
blood sugar levels but does not fulfill the criteria for 
diagnosis of diabetes."  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  This 
particular opinion was thorough, based on a thorough review 
of the claims file, examination of the Veteran and supported 
by the evidence of record which first does not show any 
evidence of treatment for diabetes.

Therefore, the Board concludes that the Veteran has not 
provided competent evidence of a current diagnosis of 
diabetes, in fact the medical evidence of record weighs 
against such a conclusion, and service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran's chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for diabetes with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Prostate Disorder

The Veteran contends that he currently experiences a prostate 
disorder as a result of his service in Vietnam.  See the 
Veteran's VA Form 9.  As noted above, it is presumed he was 
exposed to a herbicide agent - such as Agent Orange, while 
there.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).

Prostate cancer is associated with herbicide exposure for 
purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  The Veteran has not claimed, nor is 
there any evidence of a competent diagnosis of, prostate 
cancer.  As such, an analysis of service connection by 
presumption to exposure to a herbicide agent is not 
warranted.  

The Veteran cannot be service-connected for his prostate 
disorders; this does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  The 
record does indicate that the Veteran has a history of 
prostate infections (see the private treatment from May 
2007), as well as an indication of benign prostatic 
hypertrophy.  As such, there is evidence of a current 
disorder.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Concerning direct service connection, if the claimed disease 
is not afforded the presumption listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current 
prostate disorder on a direct basis, to include as due to 
herbicide exposure is not warranted.  In this case, even 
though the Veteran is presumed exposed to a herbicide as a 
result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is no competent medical evidence of a 
nexus between his prostate disorder and his military service, 
to include as due to exposure to herbicides at that time.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The first evidence of any prostate 
disorder is from a May 2007, over thirty-five years after his 
discharge from service.  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, 
there is no evidence of record to indicate that the Veteran's 
prostate disorder is connected to his service, or to any in-
service exposure to herbicides.  Therefore, the Board cannot 
grant service connection for the Veteran's prostate disorder 
on a direct basis.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran's prostate disorder was first diagnosed and 
treated in May 2007, over thirty-five years after service, 
and there is no lay or medical evidence of a prostate 
disorder prior to that period.  Therefore, his prostate 
disorder cannot be service connected through a history 
continuity of symptomatology, as no such history has been 
shown.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's prostate disorder claim on 
either a direct, or presumptive, basis.  Therefore, there is 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Skin Disorder of the Feet

The Veteran contends that he currently experiences a skin 
disorder of the feet as a result of his service in Vietnam.  
See the Veteran's VA Form 9.  As noted above, it is presumed 
he was exposed to a herbicide agent - such as Agent Orange, 
while there.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).

Several skin disorders are associated with herbicide exposure 
for purposes of the herbicide presumption.  These are:  
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and dermatofibrosarcoma 
protuberans.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
The Veteran has not claimed, nor is there any evidence of a 
competent diagnosis of any of the above skin disorders, 
particularly as related to the Veteran's feet.  As such, an 
analysis of service connection by presumption to exposure to 
a herbicide agent is not warranted.  However, the record does 
indicate that the Veteran has been noted as experiencing 
tinea pedis, onychomychosis, and atopic dermatitis.  See the 
VA medical examination of September 2007.  As such, there is 
evidence of a current disorder.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran cannot be service-connected for his skin disorder 
of the feet on a presumptive basis; this does not, however, 
preclude the Veteran from establishing his entitlement to 
service connection for the claimed condition with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not afforded the presumption listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current skin 
disorder of the feet on a direct basis, to include as due to 
herbicide exposure is not warranted.  In this case, even 
though the Veteran is presumed exposed to a herbicide as a 
result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is no competent medical evidence of a 
nexus between his skin disorder of the feet and his military 
service, to include as due to exposure to herbicides at that 
time.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The first evidence of any skin 
disorder of the feet is from September 2007, over thirty-five 
years after his discharge from service.  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  As such, there is no evidence of record to indicate 
that the Veteran's skin disorder of the feet is connected to 
his service, or to any in-service exposure to herbicides.  
Therefore, the Board cannot grant service connection for the 
Veteran's skin disorder of the feet on a direct basis.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The first evidence of record of a skin disorder of the feet 
is from the May 2007 VA examination, over thirty-five years 
after service.  Neither the Veteran's STRs, nor his 
separation examination of February 1971, nor any of his 
private treatment records disclose any history of a skin 
disorder of the feet.  Furthermore, a skin examination 
conducted in March 2007 failed to find or note any skin 
disorder of the feet.  However, the Veteran has alleged that 
his skin disorder of the feet began in service and has 
continued ever since.  See the VA medical examination of 
September 2007.  The Veteran is competent to report 
experiencing a skin disorder of the feet in service and 
thereafter.  See Layno, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 30 years thereafter, 
and given the weight of the medical evidence against such a 
claim.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  With all 
of the evidence presented by the record taken into account, 
the Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for tinnitus.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's skin disorder of the feet 
claim on either a direct, or presumptive, basis.  Therefore, 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis - Service Connection for Glaucoma

The Veteran contends that he currently experiences glaucoma 
as a result of exposure to a herbicide during service in 
Vietnam.  See the Veteran's VA Form 9.  As noted above, it is 
presumed he was exposed to a herbicide agent - such as Agent 
Orange, while there.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).

Glaucoma is not a disorder which may be service connected by 
presumption as due to exposure to a herbicide during service 
in Vietnam.  As such, an analysis of service connection by 
presumption to exposure to a herbicide agent is not 
warranted.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Veteran has been diagnosed with glaucoma.  See the 
private treatment record dated in February 1999 by A. 
Tuberville, MD, and the VA medical treatment record of May 
2007.  As such, there is evidence of a current disorder.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Although he Veteran cannot be service-connected for his 
glaucoma on a presumptive basis, this does not preclude the 
Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not afforded the presumption listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current 
glaucoma on a direct basis, to include as due to herbicide 
exposure is not warranted.  In this case, even though the 
Veteran is presumed exposed to a herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
competent medical evidence of a nexus between his glaucoma 
and his military service, to include as due to exposure to 
herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The first 
evidence of any glaucoma is from February 1999, almost thirty 
years after his discharge from service.  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  As such, there is no evidence of record to indicate 
that the Veteran's glaucoma is connected to his service, or 
to any in-service exposure to herbicides.  Therefore, the 
Board cannot grant service connection for the Veteran's 
glaucoma on a direct basis.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran's glaucoma was first diagnosed and treated in 
February 1999, almost thirty years after service, and there 
is no lay or medical evidence of glaucoma which began during 
service and has continued to the present.  Therefore, 
glaucoma cannot be service connected through a history 
continuity of symptomatology, as no such history has been 
shown.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's glaucoma claim on either a 
direct, or presumptive, basis.  Therefore, there is no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis - Service Connection for Lower Back Pain

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has indicated that he currently experiences lower 
back pain as a result of carrying a heavy pack during service 
in Vietnam.  See the Veteran's VA Form 9.  The Veteran's STRs 
do show treatment for lower back pain in June and September 
1970.  However, the Veteran's discharge examination of 
February 1971 did not note any lower back problems.

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran has stated that he has experienced a history of 
lower back pain since service.  See the VA Form 9.  Pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this 
case, the Veteran's medical records do not contain any 
indication that the Veteran experiences any current condition 
identified as a low back disorder or connected to low back 
pain, although there is medical evidence indicating that the 
Veteran experienced neck pain in May 1999, and in July 2005.  
Furthermore, a VA medical treatment record from February 2008 
indicated that the Veteran had no musculoskeletal pain.  
Therefore, without competent evidence of a current low back 
disorder, and medical evidence against the existence of such 
a disorder, service connection cannot be granted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for a lower back disorder with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes, to include as a result of 
exposure to Agent Orange, is denied.

Service connection for a prostate disorder, originally 
claimed as prostated, to include as a result of exposure to 
Agent Orange, is denied.

Service connection for a skin disorder of the feet, to 
include as a result of exposure to Agent Orange, is denied.

Service connection for glaucoma, to include as a result of 
exposure to Agent Orange, is denied.

Service connection for a lower back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


